    Case 1:21-cv-00037-NLH Document 10 Filed 03/17/21 Page 1 of 1 PageID: 64




                                                        U.S. Department of Justice
                                                        United States Attorney
                                                        District of New Jersey
Rachael A. Honig                                        CAMDEN FEDERAL BUILDING & U.S. COURTHOUSE     856/757-5026
Acting United States Attorney                           401 Market Street, 4th Floor             Fax: 856/968-4917
                                                        Post Office Box 2098                 Camden NJ 08101-2098
Sara A. Aliabadi
Assistant United States Attorney


VIA ECF                                                 March 17, 2021
Honorable Noel L. Hillman
United States District Judge
Mitchell H. Cohen Courthouse
One John F. Gerry Plaza
4th & Cooper Streets
Camden, NJ 08101

                      Re:          United States v. Nicholas Martino
                                   Civil No. 21-cv-0037 (NLH)

Dear Judge Hillman:

        Defendant Nicholas Martino has filed a motion to correct, vacate, or set aside his
federal sentence under 28 U.S.C. § 2255, and the Court has ordered the Government to
respond to this motion by April 19, 2021. See Docket Entry Nos. 1, 4, 5, 6, 8.

       The Government now requests a 60-day extension of time so that its response to
Martino’s motion may be due on or before June 19, 2021. 1

       Thank you for your consideration of the Government’s request for a 60-day
extension.

                                                                Respectfully submitted,

                                                                RACHAEL A. HONIG
                                                                Acting United States Attorney

                                                                s/Sara Aliabadi
                                                                SARA A. ALIABADI
                                                                Assistant U.S. Attorney

           1
               In so doing, the Government notes that Martino recently filed a motion for
the Court to reconsider its prior denial of Martino’s request for counsel and for discovery.
See Docket Entry No. 9. This motion remains pending.
